 Case: 4:20-cv-00066-SPM Doc. #: 46 Filed: 01/19/21 Page: 1 of 3 PageID #: 171




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MARTY BUSTER CHASE-ALONE,                          )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-CV-66-SPM
                                                   )
JOSEPH TAYLOR,                                     )
                                                   )
               Defendant.                          )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s third and fourth motions to appoint counsel

(Doc. 37, Doc. 43) and Plaintiff’s motion for an extension of time to respond to Defendant’s

motion for summary judgment (Doc. 44).

       A. Motions to Appoint Counsel

       In civil cases, a self-represented litigant does not have a constitutional or statutory right to

appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). See also Stevens v. Redwing,

146 F.3d 538, 546 (8th Cir. 1998) (stating that “[a] pro se litigant has no statutory or constitutional

right to have counsel appointed in a civil case”). Rather, a district court may appoint counsel in a

civil case if the court is “convinced that an indigent plaintiff has stated a non-frivolous claim . . .

and where the nature of the litigation is such that plaintiff as well as the court will benefit from the

assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining

whether to appoint counsel for an indigent litigant, a court considers relevant factors such as the

complexity of the case, the ability of the self-represented litigant to investigate the facts, the

existence of conflicting testimony, and the ability of the self-represented litigant to present his or

her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).
 Case: 4:20-cv-00066-SPM Doc. #: 46 Filed: 01/19/21 Page: 2 of 3 PageID #: 172




       After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. The Court has previously denied two motions for appointment of counsel

in this case, because it found that Plaintiff had demonstrated that he could adequately present his

claims to the Court and because neither the factual nor the legal issues in this case appeared to be

unduly complex. After review of Defendants’ motion for summary judgment and Plaintiff’s

renewed motions for appointment of counsel, the Court’s findings remain the same. Thus, the

Court will deny plaintiff’s third and fourth motions for appointment of counsel, but will entertain

future motions for appointment of counsel as the case progresses.

       B. Motion for Extension of Time

       Plaintiff also requests that his deadline for responding to Defendant’s motion for summary

judgment be extended to a date after the Court’s ruling on the motions for appointment of counsel.

The Court will grant this request and will give Plaintiff an additional three weeks to file his

response to Defendant’s motion.

        Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s third and fourth motions to appoint counsel

(Doc. 37, Doc. 43) are DENIED without prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s motion for an extension of time to respond

to Defendant’s motion for summary judgment (Doc. 44) is GRANTED. Plaintiff’s response to

Defendant’s Plaintiffs’ Motion for Summary Judgment (Doc. 34) shall be filed no later than

Tuesday, February 9, 2021. Any such response must be in accordance with Rule 4.01(E) of the

Local Rules of the United States District Court for the Eastern District of Missouri.




                                                 2
 Case: 4:20-cv-00066-SPM Doc. #: 46 Filed: 01/19/21 Page: 3 of 3 PageID #: 173




       IT IS FURTHER ORDERED that Defendant’s reply shall be due no later than fourteen

(14) days following the filing of Plaintiff’s response.



                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 19th day of January, 2021.




                                                  3
